Terral, J.,
delivered the opinion of the court.
Flora Sanford, by next friend, sued the Illinois Central Rail*866road Company, in the sum of two thousand dollars, for breach of duty as common carriers of passengers. She filed her declaration on January 11, 1897, and the defendant pleaded not guilty on the twenty-fourth of the ensuing February. On June 18, 1897, the plaintiff filed fourteen interrogatories, addressed to the Illinois Central Railroad Company, based upon § 1761, code 1892, which is as follows: "If the testimony of a party to the suit, who resides out of the state, be desired by the adverse party, interrogatories to him may be filed in the clerk’s office, and a copy thereof, with notice of filing, shall be given the party, or his attorney or solicitor, and if he fail to answer such interrogatories within a reasonable time, his suit shall be dismissed, if he be plaintiff .or complainant; and if he be defendant, his plea or answer may be taken off the file, and judgment by default entered, or the bill be taken as confessed. ’ ’ At the July term of the court the defendant moved to strike said interrogatories from the files, for the reasons (1) said § 1761 does not apply to corporations; (2) the defendant does not reside out of the state of Mississippi; (3) said section does not apply to actions at law; (4) because said section is unconstitutional. The court overruled the motion to strike the interrogatories from the files, and, the defendant refusing to answer them, the plea of the defendant was taken from the files, and a judgment by default was entered against the defendant. The plaintiff having recovered a judgment for two hundred dollars, the defendant brings the case here by appeal, and assigns for error the action of the circuit court in striking this plea from the files, and in entering a j udgment by default against it.
1. We are of opinion that § 1761 applies to and includes corporations. It seems natural and reasonable to suppose that that section should apply in favor of all litigants and against all parties to a suit, whether such parties be natural or artificial persons. It is obvious that a corporation cannot deliver testimony in person, and may not, therefore, literally comply with the statute, yet the business of corporations is conducted by the *867agency of officers intrusted with duties assigned them as president, manager, or heads of department, etc., and these officers or heads of department may well speak for the corporation in the matters confided to their management.
2. It was in evidence that the Illinois Central Railroad Company was chartered by the state of Illinois, but was authorized, by an act of the legislature of the state of Mississippi to lease the Chicago, St. Louis & New Orleans Railroad, and to operate the same in this state, and that it accordingly took a four hundred year lease of said last named railroad, and is operating the same with officers and agents, upon whom service of process can be had under the laws of this state.
In Railroad Co. v. Wallace, 50 Miss., 248, it is said: “ Corporations are artificial persons, existing only in contemplation of law. They must dwell in the place of their creation, and cannot migrate to another state.” Hence, we think it manifest that the Illinois Central Railroad Company resides out of this state within the contemplation of § 1761.
3. It was a declaration of magna charta that no one should be deprived of a right without being heard in his defense, and this principle is embodied in section 14 of our state constitution, which provides that ‘ ‘ no person shall be deprived of life, liberty or property except by due process of law.’.’ However wholesome this doctrine is, when applied to courts, and to persons exercising judicial or quasi judicial functions, it has never been supposed that it deprived the legislature of the power of changing the rules of evidence, or of modifying or of abrogating altogether the presumptions indulged by the principles of the common law. If the legislature may provide for a discovery of evidence in the hands of the adversary party touching the rights of the party seeking the discovery, it must be competent for it to impose upon such party the conditions of a failure to make such discovery; for when the legislature requires the discovery to be made,' and imposes the conditions of a refusal, such conditions become the law of the land, and to *868pursue the statute is due process of law. Bagg's case, cited in Hovey v. Elliott, 167 U. S., 416.
4. The difference in the verbiage of § 1761 from that of its original in § 1943 of the code of 1880, demonstrates its applicability to actions at law.

The figment of the circuit court is affirmed.